DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) in view of Hutchings (US 3,291,427).
	Regarding claim 1, Carter teaches of (Fig. 2) an apparatus, releasably attachable to a rail (Abstract, boating accessory container for attachment to the gunwale of a small watercraft), comprising:
a holder (container 10), including an outboard portion (hooked portion 66) and an inboard portion (storage box 46 to the right of rail 24), each having a rail facing side (each has a side facing the rail 24), wherein the outboard portion lies beyond the rail (outboard portion lies beyond the rail 24) and the inboard portion lies within the rail (inboard portion lies within the rail 24), when the holder is supported on the rail (holder is supported on the rail 24);
a receptacle (receptacle defined as the bottom of hook 62 and straight portions 64) formed within the holder between the rail facing sides of the outboard and the inboard portions (receptacle is partially formed within the holder 10 and between the rail facing sides of the outboard and the inboard portions) for receiving and releasably attaching to the rail (Col. 4 lines 1-6, releasably attaches to gunwale 24) to support the holder on the rail (supports the holder 10 on the rail 24); and
a clamping mechanism deployable against the rail (Col. 4 lines 14-19, a securing means in the form of a tightening knob 80 is provided around the straight portion 64 of hook 62 which can be loosened and tightened by turning and is urged against the rail 24),
wherein the outboard portion is lighter than the inboard portion (outboard portion is smaller than the inboard portion and thus lighter than the inboard portion), so that the apparatus is weight-biased within the rail, whereby the apparatus is adapted to resist dislodgement by outboard forces and to tend to dislodge in an inboard direction (the difference in weight between the outboard and inboard portions makes the apparatus weight-biased within the rail and thus is adapted to resist dislodgement by outboard forces and to tend to dislodge in an inboard direction).
Carter does not appear to teach of wherein the clamping mechanism is deployable to urge against outboard side of the rail to urge the rail facing side of the inboard portion of the holder against the inboard side of the rail.
Hutchings is in the field of fishing apparatus and teaches of a holder (rack 3) and a receptacle (u-shaped member 8) formed within the holder wherein the clamping mechanism (threaded clamp rod 37 and laterally forming arms 12) is deployable to urge against outboard side of the rail (gunwale 2) (threaded clamp rod 37 is deployed such that the threaded clamp rod 37 pushes towards and urges the laterally forming arms 12 against the outboard side of the rail 2; Alternatively, Examiner notes that the clamping mechanism can be flipped such that the threaded clamp rod 37 is pushed against the outboard side of the rail 2 in order to save space inside of the boat) to urge the rail facing side of the inboard portion of the holder against the inboard side of the rail (seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Hutchings of wherein the clamping mechanism is deployable to urge against outboard side of the rail to urge the rail facing side of the inboard portion of the holder against the inboard side of the rail in order to place the clamp mechanism on the outboard portion such that one would loosen the clamp from outside of the holder without the need to access the interior of the holder.

Regarding claim 2, Carter teaches of the apparatus as claimed in claim 1, further including (Fig. 2) a lockable adjustable stabilizer (hooks 62) adapted to extend between the holder (10) and the rail (24) to stabilize the apparatus against the rail (Col. 4 lines 14-16, by turning tightening knob 80 of the stabilizer 62, knob 80 extends between the holder 10 and the rail 24 to stabilize the apparatus against the rail 24).

Regarding claim 3, Carter teaches of the apparatus as claimed in claim 2, wherein (Fig. 2) the stabilizer is adapted to stabilize the apparatus against the rail in a plumb disposition (Col. 4 lines 14-19, stabilizer 62 snugly secures and stabilizes the apparatus against the rail 24 in a plumb disposition).

Regarding claim 4, Carter teaches the apparatus as claimed in claim 2, wherein (Fig. 2) the inboard portion (46) includes at least one compartment (sub-compartment 148).

Regarding claim 5, Carter teaches of the apparatus as claimed in claim 4, and wherein (Fig. 2) the at least one compartment (148) has at least one shelf (stabilizer 62 has a shaft that can be a shelf in the compartment 148; structure of the shelf not being particularly claimed). 

Regarding claim 6, Carter teaches of the apparatus as claimed in claim 5, wherein (Fig. 2) the at least one shelf (shelf of stabilizer 62) is slideable at least partially outside of the compartment (slidable at least partially outside of the compartment at hooked portion 66 and distal end 68).

Regarding claim 7, Carter teaches of the apparatus as claimed in claim 6, wherein (Fig. 2) the stabilizer includes the at least one shelf (stabilizer 62 has a shaft that can be a shelf; structure of the shelf not being particularly claimed).

Regarding claim 8, Carter teaches of the apparatus as claimed in claim 4, wherein (Fig. 2) the at least one compartment (114) has a door (door 116).

Regarding claim 9, Carter teaches of the apparatus as claimed in claim 8, wherein the door is at least one of:
a) weather-resistant,
b) water-resistant,
c) water-proof (Col. 5 lines 15-17, lid 106 and front lid 116 may preferably be provided with waterproof closures to prevent damage to the contents of the compartments),
d) tamper-resistant, and
e) lockable (Col. 5 lines 5-6, front lid 116 is provided with a latch 118 and may optionally be provided with a lock).

Regarding claim 10, Carter teaches of the apparatus as claimed in claim 1, wherein the outboard portion includes a work surface (outboard portion has a work surface on the shelf of stabilizer 62 or outer left edge of 70 in Fig. 2 can be broadly interpreted as a work surface).

Regarding claim 12, Carter teaches of the apparatus as claimed in claim 1, further including (Fig. 3) a fishing rod lock (rod holders 138 and 140) attached to the inboard portion of the holder (10).

Regarding claim 17, Carter teaches of the apparatus as claimed in claim 1, wherein (Fig. 3) the holder (10) includes at least one recess for retaining a beverage container (cup holders 134, 136).

Regarding claim 19, Carter teaches of the apparatus as claimed in claim 18, wherein (Fig. 3) the holder (10) includes a second at least one recess (first cup holder recess 134, second cup holder recess 136) wherein the at least one recess and the second at least one recess are arranged to form a carrying-handle for the apparatus (first and second recess 134, 136 can be used as a carrying-handle for the apparatus since they are capable of being grasped by the user; handle structure not being particularly claimed).

Regarding claim 20, Carter teaches of the apparatus as claimed in claim 19, wherein (Fig. 3) the at least one recess and the second at least one recess have respective perimeter grips (perimeter of the first and second recess) and are angled with respect to each other to form a carrying-handle for the apparatus (angled with respect to each other such that it is capable of being a used as a carrying-handle for the apparatus).

Regarding claim 22, Carter teaches of the apparatus as claimed in claim 1, wherein (Fig. 2) the receptacle (receptacle defined as the bottom of hook 62 and straight portions 64) has at least an integral portion (indentation 75) that is formed from a receptacle portion of the exterior of the holder (integral portion 75 is formed from the receptacle portion of the exterior of the holder 10 at the back surface of the holder 10).

Regarding claim 23, Carter teaches of the apparatus as claimed in claim 22, wherein (Fig. 2) the receptacle (receptacle defined as the bottom of hook 62 and straight portions 64) is shaped to envelope a portion of the rail (24).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) and Hutchings (US 3,291,427), as applied to claim 10 above, and further in view of Junkas et al. (US 4,353,182) hereinafter Junkas.
	Regarding claim 11, Carter teaches of the apparatus as claimed in claim 10, wherein the work surface is embossed with a ruler.
	Junkas is in the field of fishing boxes and teaches (Fig. 1) of wherein the work surface (box side wall 24) is embossed with a ruler (measuring ruler portions 200, 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Junkas to have a work surface embossed with a ruler in order to easily measure fish.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) and Hutchings (US 3,291,427), as applied to claim 1 and 20 above, and further in view of Panasewich (US 4,555,862).
Regarding claim 15, Carter teaches of the apparatus as claimed in claim 1, but does not appear to teach of further including a pierceable pad attached to the holder for releasably retaining tackle.
	Panasewich is in the field of fishing and teaches of including a pierceable pad attached to the holder (tackle box 10) for releasably retaining tackle (Col. 3 lines 10-13, bottom side 29 of tray 30 is lined with any suitable material in which fishing hooks can be removably embedded, e.g. cork or styrofoam 33, which are pierceable material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Panasewich to have a pierceable pad attached to the holder for releasably retaining tackle in order to easily hold onto the tackles for quick access. 

Regarding claim 21, Carter teaches of the apparatus as claimed in claim 20, but does not appear wherein the carrying-handle lies on a plumb line through the center of mass of the apparatus.
Panasewich is in the field of fishing and teaches (Fig. 1) of wherein the carrying-handle (handle 38) lies on a plumb line through the center of mass of the apparatus (handle 38 in its recess lies on a plumb line through the center mass of the apparatus 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Panasewich to have the carrying-handle lies on a plumb line through the center of mass of the apparatus in order to distribute the weight of the apparatus evenly while carrying the apparatus, thus making it easier to carry. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) and Hutchings (US 3,291,427), as applied to claim 1 above, and further in view of Fish et al. (US 4,708,244), hereinafter Fish.
Regarding claim 16, Carter teacher of the apparatus as claimed in claim 1, but does not appear to further including a hub attached to the holder for releasably and rotatably retaining a spool of fishing line.
Fish is in the field of fishing and teaches of including a hub (attachment 40) attached to the holder (tackle box) for releasably and rotatably retaining a spool of fishing line (Fig. 1, attachment 40 is used to releasably and rotatably retain spool 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Fish to have a hub to releasably and rotatably retain a spool of fishing line in order to easily hold a spool and have easy access to said spool. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) and Hutchings (US 3,291,427), as applied to claim 17 above, and further in view of Bong (US 2004/0016858).
Regarding claim 18, Carter teaches of the apparatus as claimed in claim 17, but does not appear to teach wherein the at least one recess has a perimeter resembling the perimeter of a numeral "8".
Bong is in the field of cup holders and teaches (Fig. 4) of wherein the at least one recess (cup holder 40) has a perimeter resembling the perimeter of a numeral "8" (cup holder 40 resembles a number “8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Bong to have a recess resemble the numeral “8” in order to fit different shaped objects and to hold more objects. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 6,367,403) and Hutchings (US 3,291,427), as applied to claim 23 above, and further in view of Jackson (US 9,150,353).
Regarding claim 24, Carter teaches of the apparatus as claimed in claim 23, wherein the receptacle has at least a lined portion that is lined with a material that is at least one of frictional and resilient to conform to the rail.
Jackson teaches of wherein the receptacle (Fig. 1C, clamping surface 185) has at least a lined portion that is lined with a material that is at least one of frictional and resilient to conform to the rail (Col. 12 lines 10-14, receptacle 185 may comprise a hard and/or soft surface, including one or more cushioning materials, in which having a hard and soft surface would cause friction against the rail and also be resilient to increase durability of the receptacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Jackson to have a lined portion that is at least frictional and resilient to conform to the rail in order to provide frictional engagement preventing the tote from moving relative to the rail when attached thereto and also engaging the rail without damaging the boat surface. 

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hutchings does not teach of a clamping mechanism, which is deployable from the outside arm to urge the rail facing side of arm 10 of the rack against the inboard side of the boat/gunwale. The Examiner respectfully disagrees. 
The threaded clamp rod 37 in Hutchings is deployed such that the threaded clamp rod 37 pushes towards and urges the laterally forming arms 12 against the outboard side of the gunwale 2. Another interpretation is that one of ordinary skill in the arts would be able to flip the clamping mechanism to be used on the other side of the boat such that the threaded clamp rod 37 pushes against the outboard portion of the gunwale 2 in order to save space inside of the boat. 

Applicant argues that a worker skilled in the art would not be motivated to combine the disclosures of Carter and Hutchings and even if they did, the skilled worker would not arrive at the claimed configuration because it would not urge the outside of the rear wall of the storage box of Carter against the inboard surface of the boat since the rear wall of the storage box does not ever contact the inboard surface of the boat. Applicant argues that the only component of the container of Carter to contact the inboard surface of the boat is suction cup 84. The Examiner respectfully disagrees. 
Both Carter and Hutchings are in the field of mounting devices for a boat and one of ordinary skill in the arts would be able to use teachings from Hutchings and incorporate them into Carter. The claim merely states that the inboard portion of the holder is against the inboard side of the rail and does not specifically require that the inboard portion of the holder is in contact with the inboard side of the rail. While “against” does have the definition of “in contact with”, “against” is also defined as “directly opposite, or facing,” by Merriam-Webster. As seen in Fig. 2 in Carter, the inboard portion of the holder is directly opposite, or facing, the inboard portion of the rail. Alternatively, the inboard portion of the holder 10 would also include the suction cup 84, meaning that the rail facing side of the inboard portion of the holder is in contact with the inboard side of the rail. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Clifford (US 6035800) Fig. 5, Street et al. (US 10994813) Fig. 4, Jachim (US 3775895) Fig. 1, and Helms (US 20150342168) Fig. 2 teaches of the inboard portion of the holder in contact with the inboard portion of the rail. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647